Citation Nr: 0516337	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty in 
January 1966 and from August 1966 to September 1968.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The matter of entitlement to service connection for a low 
back disability based on a de novo review is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1. An unappealed August 1969 rating decision disallowed 
service connection for low back strain, finding that the 
veteran did not have a current low back disability.  

2.  Evidence received since the August 1969 decision shows 
the veteran has a low back disability; thus, it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a low back disorder may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are essentially met.  The veteran has been advised of 
VA's duties to notify and assist in the development of the 
claim.  A March 2002 letter (prior to the rating appealed) 
informed him of the type of evidence needed to establish his 
underlying claim for service connection and of his and VA's 
responsibilities in claims development.  The September 2003 
statement of the case (SOC) specifically informed him that he 
needed to submit new and material evidence under 38 C.F.R. 
§ 3.156 in order for his claim to be reopened.  While the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the March 2002 letter asked him to 
either submit or identify (for VA to obtain) any additional 
information or evidence that would support his claim.  This 
was equivalent to advising him to submit everything he had 
pertinent to the claim.  And while the veteran was notified 
of the prior version of 38 C.F.R. § 3.156, and not the 
amended version which applies, and was not notified prior to 
the rating on appeal of the need to submit new and material 
evidence, since the Board is reopening of his claim, he was 
not prejudiced by these errors.  There is no further duty to 
notify.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and the records of private medical 
treatment identified by the veteran in the medical history 
form he submitted in March 2002.  No further development is 
necessary to determine whether the instant claim can be 
reopened.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Evidentiary Background

Service records show that the veteran was an aircraft 
mechanic in the Air Force.
Service medical records reveal that the veteran fell off an 
airplane elevator and hurt his back in July 1968.   The 
diagnostic impression was low back strain.  X-rays showed no 
abnormality in the intervertebral foramina or the posterior 
elements of the spine.  The sacroiliac joints and the soft 
tissues also appeared normal.  There was some straightening 
of the normal lordotic curve, otherwise no abnormality was 
noted.  The impression was an essentially negative lumbar 
spine.  Darvon was prescribed as needed for pain and the 
veteran was placed on light duty.  The veteran's service 
separation examination found that the spine was normal 
without complications or sequelae and noted that he had 
occasional back pain after heavy lifting that was not 
disabling.  On his report of medical history at separation, 
the veteran did note that he had back trouble as a result of 
his July 1968 fall.  However, when asked if he was suffering 
from, or had ever suffered from recurrent back pain, he 
responded, "No."

In September 1968, the veteran filed a claim seeking service 
connection for low back strain. 

On June 1969 VA orthopedic examination, lateral flexion to 
the right and left and rotation to the right and left were 
free and normal without distress.  Flexion was normal and 
hyperextension was done without distress.  There was no 
paravertebral muscle spasm and normal cervical, thoracic and 
lumbar curves.  There was no deformity of the spine, no 
scoliosis, no tenderness over the spine or over the 
paravertebral muscles and lumbosacral areas.  Straight leg 
raising was to 80 degrees bilaterally and was negative.  The 
diagnosis was low back strain, history of examination 
negative.  

Service connection for low back strain was disallowed by a 
rating decision in August 1969 based on a finding that there 
was no current low back disability.  The veteran did not 
appeal this determination and it became final.  

Evidence received since the August 1969 rating decision 
includes:

An October 1988 progress note from Kaiser Permanente 
indicating that the veteran was in a motor vehicle accident 
in September 1988 and was having low back pain and a November 
1988 progress note indicating that the low back pain was 80 
percent better.  

The veteran's October 2001 claim for service connection, 
indicating that after service he did not receive any 
treatment for his back until 1996 or 1997.

A May 1998 private X ray report from Raytel Medical Imaging 
showing a diagnostic impression of moderate degenerative disc 
space narrowing at the C4-5 level, mild disc space narrowing 
at L5-S1, probable mild S shaped scoliosis of the cervical, 
thoracic and lumbar spine and a transitional segment at the 
lumbosacral junction. 

A December 2000 lumbar spine X-ray showing preserved and 
normal vertebral body and disc heights, mild spurring at L4-5 
anteriorly, no sign of spondylosis or spondylolisthesis, 
stable mild lateral thoracolumbar scoliosis, complete 
sacralization and mild loss of disc space height at L4-5.     

Private chiropractic records from Dr. Hale from May 1998 to 
March 2001 showing fixations in the cervical area, C6, C5, 
C4, the thoracic region, T8, T4 and the lumbar spine, L4 and 
L5.  

III.  Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c). Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence, which is merely cumulative of other evidence in the 
record, cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in October 
2001), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers. "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
IV.  Analysis

At the time of the earlier rating decision, the evidence 
indicated that the veteran had sustained a low back injury in 
service and had lingering complaints of low back pain at 
separation.  However, the evidence did not show that he had 
any current low back disability.  The evidence received since 
August 1969 is new in that it was not previously of record.  
It also shows that the veteran does suffer current low back 
disability in the form of degenerative disc problems and 
raises at least a possibility that the current back 
disability may be related to service.  It is therefore 
material in that it specifically relates to an unestablished 
fact necessary to substantiate the claim for service 
connection and also raises a reasonable possibility of 
substantiating the claim.  Since the evidence is both new and 
material, the veteran's claim may be reopened.        


ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.


REMAND

As noted above, the evidence of record establishes that the 
veteran had a low back injury in service and that he has 
current low back problems.    However, in order for the 
veteran to qualify for service connection he must still 
establish a nexus between the injury and current low back 
disability.  To date, the etiology of the veteran's current 
low back disability is unclear.  He indicates that he has had 
lingering problems since service and medical evidence also 
shows a minor, intercurrent back injury in 1988 as a result 
of a motor vehicle accident.  The record does not contain a 
medical opinion indicating the likelihood that his current 
back problems are related to his military service (i.e. a 
nexus opinion).  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See Id.

Since the record does demonstrate an injury in service and 
current low back disability but does not contain a nexus 
opinion, a VA examination to obtain a medical opinion is 
necessary.  

Additionally, in his November 2003 Form 9, the veteran 
indicated that he had received further treatment for his low 
back not currently of record and provided VA with 
authorizations to obtain the records of such treatment.  As 
these records are of potential probative value, it is 
necessary for VA to make reasonable efforts to obtain them.   

Accordingly, the case is remanded for the following:   

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated him 
for low back disability from 
November 2003 to the present.  The 
RO should obtain all available 
records identified by the veteran in 
his November 2003 Form 9 and in his 
response to this inquiry.

2.  The RO should then arrange for 
the veteran to be afforded an 
orthopedic examination to determine 
the nature and etiology of his 
current low back disability, and 
specifically if it is related to his 
military service.  The examiner must 
review the claims folder in 
conjunction with the examination, 
including the service medical 
records, the record of the June 1969 
VA orthopedic examination and the 
records pertaining to the veteran's 
1988 back injury resulting from a 
motor vehicle accident.  The 
examiner should opine whether it is 
at least as likely as not that the 
veteran's current back disability is 
related to his military service, 
including the injury therein.  The 
examiner must explain the rationale 
for the opinion given. 

3.  The RO should then readjudicate 
the claim.  If it remains denied, 
the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case 
and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.        

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


